Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A display device comprising: a spatial light modulator comprising a layer of addressable pixels; a display polariser arranged on a side of the spatial light modulator, the display polariser being a linear polariser; a guest-host liquid crystal retarder comprising a liquid crystal layer comprising a guest material and a host material, wherein the guest material is an anisotropic material and the host material is a liquid crystal material, the guest-host liquid crystal retarder being arranged on the same side of the spatial light modulator as the display polariser with the display polariser arranged between the guest-host liquid crystal retarder and the spatial light modulator; and a passive retarder arranged between the display polariser and the guest-host liquid crystal retarder; wherein the optical axis of the guest-host liquid crystal retarder has an alignmentPage 4 of 9U.S. APPL. No. 16/513,223 ATTORNEY DOCKET No. 424001component perpendicular to the plane of the guest-host liquid crystal retarder in at least a state of the host material. The prior art of record does not teach nor suggest, in combination with the limitations above, the passive retarder comprises first and second A-plate retarders. Regarding claim 25, the prior art of record does not teach nor suggest, in combination with the limitations above, the passive retarder comprises a negative C-plate retarder. Regarding claim 27, the prior art of record does not teach nor suggest, in combination with the limitations above, the passive retarder has a retardance for light of a wavelength of 550 nm in a range from -300 nm to -900 nm.  Regarding claim 28, the prior art of record does not teach nor suggest, in combination with the limitations above, the passive retarder comprises first and second crossed A-plate retarders. Regarding claim 29, the prior art of record does not teach nor suggest, in combination with the limitations above,  the passive retarder comprises a negative C-plate retarder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871